Title: From Alexander Hamilton to William North, 4 December 1799
From: Hamilton, Alexander
To: North, William


New York, December 4, 1799. “I wish to employ you during the ensuing winter in preparing regulations for the Police of the Troops in Camp Quarters and garrisons. It is my intention to associate Colonel Ogden with you in the business. The state of things renders it important that a system should be completed during the winter. I rely therefore on your zeal for the service that all practicable dispatch will be given to the object.”
